357 S.W.3d 288 (2012)
In the Interest of: L.M.F.
No. ED 96723.
Missouri Court of Appeals, Eastern District, Division Three.
January 24, 2012.
Christopher M. Braeske, St. Louis, MO, for Appellant.
Jennifer R. Piper, St. Louis, MO, Juvenile.
Chris Koster, Attorney General, Gary L. Garner, Assistant Attorney General, Jefferson City, MO, for Respondent.
Allison Wolff, Clayton, MO, Juvenile Officer.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
A.G. appeals from the order and judgment of the trial court terminating her parental rights to L.M.F. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).